BY THE COURT
Various errors are assigned in the petition in error. The principal error stressed by counsel for plaintiff in error both in the oral argument and the briefs, relates to the refusal of thei trial court to give certain special instructions presented and requested to be given in advance of the argument.
We have read the record in this case with care. We have also considered the very exhaustive briefs filed by counsel. We shall announce the conclusion at which we have arrived after a reading of the record and consideration of the briefs rather than engage in a discussion or review in detail of the many authorities cited by counsel.
The evidence in this case is extremely conflicting. It seems incredible that different people could have seen this same accident and received such a different impression as to what transpired. If the testimony of different witnesses called by defendant in error is accepted as containing a true version of what transpired at the time in question then there is ample evidence in*the record to sustain the verdict and to sustain a finding that the plaintiff in error at the time in question was operating his automobile at an excessive and reckless rate of speed and that the accident in question was the result thereof. In addition to the direct testimony of certain witnesses to the effect that the automobile of plaintiff in error at' the time in question was being operated at a rate of speed of 65 or more miles per hour, there is also the mute testimony furnished by the distance which this car skidded after the brakes were applied in an effort to stop the car. If the facts and circumstances disclosed by certain witnesses produced by defendant in error are accepted as true and the jury evidently so accepted them, then there is ample evidence to support the verdict. Upon the other hand if the version of this accident as given by certain witnesses called by plaintiff in error is accepted as the true version of what occurred at the time in question then the injuries to this child were the result of an unavoidable accident.
Upon a consideration of the entire record we would not feel warranted in disturbing the verdict upon the ground that the same is against the manifest weight of the evidence.
Great stress is laid by counsel for plaintiff in error upon the court’s refusal to give special charges Nos. 3, 5, 6, 8 and 9.
In considering these charges it must be kept in mind that the court was considering a case wherein the ordinary rules of negligence did not apply as the decedent in this case was a child of some 8 years of age. A special request should be complete otherwise it might be misleading.
We think special request No. 3 was properly refused because of its failure to recognize or to define the negligence of a child eight years of age.
We are also of opinion that special request No. 5 is incomplete and assumes that the child in question jumped off the parked car and ran directly into the path of the automobile in question. There is a conflict of testimony upon this question.
We think No. 6 is also incomplete and is objectionable for the reasons suggested as to No. 5.
*232Special request No. 8 in effect is a repetition of No. 7 which was given and which stated to the jury that:
“The damages which may be recovered in an action for wrongful death are limited only to the pecuniary loss sustained by the beneficiaries of the deceased.” •
The charge also fails to take into account the expectancy of life of the deceased and the probability of his earning capacity. The trial court in its general charge to the jury covered this phase of the case at length and in such manner that it would be difficult to see how the jury could fail to understand the correct rule governing this feature of the case.
Special request No. .9 which was refused is also incomplete in that it does not recognize the infancy of the deceased nor state what would constitute negligence upon the part of such infant, but merely advises the jury that the plaintiff below can not recover although the defendant below may have been guilty of negligence if it appears from the evidence that Richard Dow Can-field’s own negligence directly contributed in the slightest degree to the accident and resultant death.
The rule is well settled in Ohio that special charges requested by counsel should be complete and state the law correctly and clearly.
We have considered with care the suggestion of counsel for plaintiff in error to the effect that the verdict in this case is ffearly excessive. It may be for a larger sum than this court would have awarded under all the circumstances disclosed by the record if we had been sitting as a jury. When we consider, however, that this child had an expectancy of life of some 50 years, it is difficult to say that the expectancy on the part of his parents and next of kin would not equal the amount of the verdict. Prom a consideration of the record we would not feel warranted in disturbing the verdict upon the ground that the same is excessive.
We have considered all the grounds of error urged by counsel for plaintiff in error but finding no error in the record which we consider prejudicial to plaintiff in error, the judgment of the lower court will be affirmed.
ALLREAD, PJ, and KUNKLE, J, concur.